                                           Case 3:20-cv-00285-LRH-WGC Document 26
                                                                               25 Filed 12/07/20
                                                                                        12/04/20 Page 1 of 2
                                                                                                           3




                                 1 WILLIAM J. GEDDES
                                     Nevada Bar No. 6984
                                 2 KRISTEN R. GEDDES
                                     Nevada Bar No. 9027
                                 3 THE GEDDES LAW FIRM, P.C.
                                     1575 Delucchi Lane, Suite 206
                                 4 Reno, Nevada 89502
                                   Phone: (775) 853-9455
                                 5 Fax: (775) 299-5337
                                   Email: Will@TheGeddesLawFirm.com
                                 6 Email: Kristen@TheGeddesLawFirm.com
                                   Attorneys for Plaintiffs
                                 7
                                                                UNITED STATES DISTRICT COURT
                                 8
                                                                       DISTRICT OF NEVADA
                                 9
                                     MICHAEL FAKER, individually, and                   CASE NO: 3:20-cv-00285-LRH-WGC
                                10 MICHAEL FAKER, as parent and guardian for
                                     E.F., a minor.
                                11
                                                                    Plaintiff,
                                12
1575 Delucchi Lane, Suite 206




                                     vs.
 The Geddes Law Firm, P.C.




                                13
    Phone 775-853-9455
       Reno, NV 89502




                                     WASHOE COUNTY SCHOOL DISTRICT a                     JOINT STIPULATION AND [PROPOSED]
                                                                                                                ORDER
                                14 political subdivision of the State of Nevada;         FOR DISMISSAL OF PLAINTIFFOF
                                                                                              ORDER  FOR DISMISSAL  E.F.
                                     TAMMY HART, in her individual and official                    PLAINTIFF E.F.
                                15 capacities; JASON URMSTON, in his
                                     individual and official capacities; and
                                16 ROLLINS STALLWORTH, in his individual
                                     and official capacities.
                                17
                                                                    Defendants.
                                18
                                19
                                20            The parties to this action, acting through counsel, and pursuant to Fed. R. Civ. P.

                                21 41(a)(1)(A)(ii) hereby stipulate and agree to the dismissal with prejudice of Plaintiff E.F. in this action,
                                22 including all claims stated by E.F. against all parties, with each party to bear its own attorney’s fees and
                                23 costs.
                                24 / / /
                                25 / / /
                                26 / / /
                                27 / / /
                                28 / / /


                                                                                    1
                                       Case 3:20-cv-00285-LRH-WGC Document 26
                                                                           25 Filed 12/07/20
                                                                                    12/04/20 Page 2 of 2
                                                                                                       3




                                 1 Dated: December 4, 2020                 THE GEDDES LAW FIRM, P.C.
                                 2
                                 3                                         William J. Geddes, Esq.
                                                                           Nevada Bar No. 6984
                                 4                                         Kristen R. Geddes
                                                                           Nevada Bar No. 9027
                                 5                                         1575 Delucchi Lane, Suite 206
                                                                           Reno, Nevada 89502
                                 6                                         Phone: (775) 853-9455
                                                                           Fax: (775) 299-5337
                                 7                                         Email: Will@thegeddeslawfirm.com
                                                                           Email: Kristen@thegeddeslawfirm.com
                                 8                                         Attorneys for Plaintiffs
                                 9 Dated: December 4, 2020                 WASHOE COUNTY SCHOOL DISTRICT
                                10                                         Electronic Signature Authorized
                                11                                         /s/ Christopher B. Reich, Esq.
                                12                                         CHRISTOPHER B. REICH, ESQ.
1575 Delucchi Lane, Suite 206




                                                                           Nevada Bar No. 10198
 The Geddes Law Firm, P.C.




                                13                                         Deputy Chief General Counsel
    Phone 775-853-9455
       Reno, NV 89502




                                                                           creich@washoeschools.net
                                14                                         NEIL A. ROMBARDO, ESQ.
                                                                           Nevada Bar No. 6800
                                15                                         Chief General Counsel
                                                                           nrombardo@washoeschools.net
                                16                                         SARA K. MONTALVO, ESQ.
                                                                           Nevada Bar No. 11899
                                17                                         General Counsel
                                                                           sara.montalvo@washoeschools.net
                                18                                         Washoe County School District
                                                                           P.O. Box 30425
                                19                                         Reno, NV 89520-3425
                                20                                         Attorneys for Defendants
                                                                           WASHOE COUNTY SCHOOL DISTRICT
                                21                                         TAMMY HART, JASON URMSTON, AND
                                                                           ROLLINS STALLWORTH
                                22
                                23                                           ORDER
                                24
                                25 Dated:
                                   DATED this 7th day of December, 2020.          IT IS SO ORDERED
                                26
                                27
                                28                                                UNITED STATES
                                                                                  LARRY R. HICKSDISTRICT JUDGE
                                                                                  UNITED STATES DISTRICT JUDGE

                                                                            2
